Title: To James Madison from Edward Carrington, 20 April 1791
From: Carrington, Edward
To: Madison, James


My dr sir,
Richmond Apl. 20. 1791
Until I was informed of the intention of the President to pass through this City, I had not been here for several weeks. The consequence was that your letter of the 27th. Feby. as well as many others were in the post Office a considerable time before I got them, and that which you was good enough to favor me with by Mr. Giles I did not receive until I met him a few days ago. I confess myself Staggered upon the point of the Constitutionality of the measure of the Bank, and wish it had been let alone. I have read with attention your reasoning on the subject, and do not think it is refuted by the arguments on the other side—I am however unwilling to be converted to your opinion, being much prepossessed in favor of Banks, and think if it is unconstitutional for the Federal Govt. to establish institutions of the kind, it is a defect. It is a subject so remote in its operations from the View of the people, that nothing is said amongst them about it.
The excise has ceased to produce any thing like clamor, and daily gains the good will of the people as it becomes explained. In short Sir, the federal Govt. and its measures are much more agreable than they have been—the people discover the misrepresentations by which they have been made uneasy, and those who have misled them, lose, continually, their influence.

The President left this last thursday Morning and went to Petersburg—so great was the desire of the people to see him that by the time of his arrival, there were not less than several thousands after him—he the next morning pursued his route to Halifax, and I have not heard from him since—he is in exceeding good health & Spirits.
Since my last the returns of the Census come in fast, and I am convinced the numbers will be fully equal to the result of the experiment I formerly sent you. Colo. Hamilton has written in answer to the letter I mentioned to you, and communicated the same information you was so good as to give me. I suppose his business crowded on him and occasioned the delay in his answer.
I return you, my good Freind, many thanks for your freindly letter upon the subject of the late arrangement. I have determined to accept my appointment of supervisor, indeed had it been less eligible than it is, I should not have declined it, because some of our noisy people had suggested that it could not be safely undertaken, and a refusal might have given an appearance of truth to their assertions.
Should you undertake your trip to the Eastward I wish you every possible gratification in it, and am with the greatest truth your sincere Freind & Hl St.
Ed Carrington
P. S. Mr. Giles Acts the part of a good representative in this district, and explains the excise so as to give much satisfaction.
